Case 19-23923-GLT         Doc 120
                                Filed 04/23/20 Entered 04/23/20 14:14:56 Desc Main
                               Document      Page 1 of 2
                                                                      FILED
                                                                      4/23/20 12:44 pm
                                                                      CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT
                                                                      U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                                      COURT - :'3$
 In re:                                       )   Chapter 7
                                              )   (Converted from Chapter 11 on March 20,
 PRC ACQUISITION, LLC,                        )   2020)
                                              )
             Debtor.                          )   Case No. 19-23923-GLT
 _____________________________                )
                                              )
 ENTERPRISE BANK,                             )   Related to Dkt. No. 41
                                                  Docket No.
                                              )   Related to Nos. 41, 43
                Movant,                       )
                                              )
 v.                                           )
                                              )
 PRC ACQUISITION, LLC,                        )
                                              )
                Respondent.                   )

        ORDER APPROVING STIPULATION REGARDING ENTERPRISE BANK’S
      AMENDED MOTION FOR RELIEF FROM THE AUTOMATIC STAY, OR IN THE
              ALTERNATIVE, ADEQUATE PROTECTION PAYMENTS

      AND NOW, this 23rd day of April 2020, upon consideration of Enterprise Bank's Amended

                        Motion for Relief from the Automatic Stay, or in the alternative, Adequate

 Protection Payments (Dkt. 41) (the “Motion”) and the Stipulation Regarding Enterprise Bank’s

 Amended Motion for Relief from the Automatic Stay, or in the Alternative, Adequate Protection

 Payments (the “Stipulation”) filed by Enterprise Bank, the Chapter 7 Trustee and Marc Alaia

 (the “Parties”), it is hereby ORDERED that the Stipulation is APPROVED and the Motion is

 GRANTED.        Debtor’s real property at 1 Racquet Lane, Monroeville, Allegheny County,

 Pennsylvania 15146, and all personal property liened by Enterprise Bank (collectively the

 “Collateral”), is hereby abandoned by the Estate, and the automatic stay is terminated

 immediately without any stay of order under F.R.B.P. 4001(a)(3) insofar as it affects the interests

 of the Parties, Debtor and the Bankruptcy Estate in the Collateral. Enterprise Bank and/or Marc
Case 19-23923-GLT        Doc 120      Filed 04/23/20 Entered 04/23/20 14:14:56            Desc Main
                                     Document      Page 2 of 2


 Alaia may utilize all legal and contractual rights to foreclose, take possession of and liquidate the

 real property Collateral, and may thereafter proceed with fixing the fair market value of the

 property for any deficiency claim, if applicable. Further, Enterprise Bank may utilize all legal

 and contractual rights to take possession of and liquidate its personal property Collateral. The

 Parties      reserve       all       remaining        rights,      claims        and       defenses.

 The hearing scheduled for May 28, 2020 is CANCELLED

                                               BY THE COURT:




                                               Gregory L.
                                                       L. Taddonio,
                                                          Taddonio,
                                               United States Bankruptcy Judge

 Case Administrator to serve:
 Debtor
 Rosemary C. Crawford, Esq.
 William M. Buchanan, Esq.
 Mark A. Lindsay, Esq.
